DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0197569 to Salanta et al. (Salanta) in view of US 5,284,016 to Stark et al. (Stark) and in view of US 5,315,824 to Takeshima.
In Reference to Claim 12
Salanta, see Fig.7and paragraph [0019] and [0030], discloses:
[AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: rect][AltContent: textbox (A)][AltContent: rect]
    PNG
    media_image1.png
    818
    552
    media_image1.png
    Greyscale

A method of producing an exhaust gas, comprising: 
	drawing ambient air (pressurized air source 209) and exhausting a pressurized stream of the ambient air from the blower to a burner (202); 	
	combusting a primary fuel (208) and the ambient air in the burner so as to produce an exhaust gas stream with a first hydrocarbon speciation profile (first fuel of the fuel tank 26 which can comprise different selection of fuels) within an exhaust gas pipe, wherein at least first (A) and second exhaust gas (B) temperature regions are present within the exhaust gas pipe (location of injector 108 which is located father away from the burner which is a source of heat thus would be a lower temperature than that of the first temperature region A) ; 
	adjusting the first hydrocarbon speciation profile to a second, different hydrocarbon speciation profile at least in part by adding a first supplemental fuel into the exhaust gas pipe within the first exhaust gas temperature region, adding a second supplemental fuel into the exhaust gas pipe within the second exhaust gas temperature 
Salanta does not disclose:
	A pressurized air 209 is provided by a blower source.  
Stark, see col. 4 line 45-55, discloses:
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include a blower as a pressurized source of air, combine the teachings of Stark with Salanta, since this would enable the practitioner of the primary reference to practice the advantage of providing pressurized air without having engine driven air pump since it’s a known alternative when supplying air into a burner.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select any suitable air pressure source that would pressurize air into the burner of Salanta.  Such suitable air pressure source are taught by Stark, thus a person having ordinary skill in the art at the time the invention was filed would have obviously tried a blower in order to supply air into the exhaust gas burner.
In the event Salanta is silent on disclosing different exhaust gas temperature regions:
Takeshima discloses a internal combustion engine and a second catalyst 10 and teaches the thermal energy of the exhaust gas was transferred to increasing the temperature of the second catalyst 10 and the temperature of the exhaust gas at the outlet of the second catalyst 10 decreased, see col.7 11 -20.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have recognized that the second temperature region “B” would be (first temperature region A) since the thermal energy of the exhaust is transferred to catalyst 22 thus decreasing the temperature exhausted to temperature region.
In Reference to Claim 13
Salanta modified, discloses:
	The first supplemental fuel, the second supplemental fuel, or both the first and second supplemental fuels are the same as or different from the primary fuel, see paragraph [0019] of Salanta, fuels can be selected to be the same or different.
In Reference to Claim 14
Salanta modified, discloses:
	The first supplemental fuel and the second supplemental fuel are the same or different from one another, see paragraph [0019] of Salanta. Fuel can be selected to be same or different.
In Reference to Claim 15
Salanta modified, discloses:
PRELIMINARY AMENDMENTPage 4Serial No: TBDSWR3909DIVFiling Date: TBD	Adding said first supplemental fuel, adding said second supplemental fuel, or adding both said first and secondary supplemental fuels is performed with a metering unit (104, 108).  
In Reference to Claim 19
Salanta modified, discloses:
	The first exhaust gas temperature region is hotter than the second exhaust gas temperature region, since exhaust gas temperature closer to the burner would be hotter .
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0197569 to Salanta et al. (Salanta) in view of US 5,284,016 to Stark et al. (Stark) and in view of US 5,315,824 to Takeshima as applied to claim 1 above, and further in view of US 2012/0102919 to Smith et al. (Smith).
In Reference to Claim 20-23
Salanta modified does not disclose:
	The first exhaust temperature region has a temperature T1 that is greater than or equal to 400 degrees Celsius, wherein T1 is greater than or equal to 500 degrees Celsius; wherein T1 is greater than or equal to 600 degrees Celsius.  
However Smith teaches an aftertreatment system specifically a diesel particulate filter 54 which performs regeneration because periodically or once a substantial amount of particulate matter is collected within the diesel particulate filter it must be cleaned out to prevent blockage, see paragraph [0003] and [0027], The exhaust temperature being discharged by the diesel particulate filter outlet 94 may he around 800 degree Celsius during regeneration, see paragraph [0048] of Smith,
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to increase temperature of the diesel particulate filter 206 (see paragraph [0029] of Salanta and Fig. 7) to reach discharge temperature (e.g. 600 degree Celsius), combine the teachings of Salanta (in view of Takeshima) with Smith, since this would enable the practitioner of the primary reference to practice the see paragraph [0003] of Smith.
Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “he second hydrocarbon speciation profile is a target hydrocarbon speciation profile, and the method further comprises: transmitting, with a controller, at least one control signal to the metering unit, wherein the at least one control signal is configured to cause the metering unit to adjust an amount of one or a more of an amount of first supplemental fuel added into the exhaust pipe, an amount of second supplemental fuel added into the exhaust pipe, or to adjust an amount of both the first and second supplemental fuels added into the exhaust pipe, so as to adjust the first hydrocarbon speciation profile to within the threshold range of the target hydrocarbon speciation profile” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16; 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Claims 23-31 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “to adjust an amount of both the first and secondSerial No: TBDSWR3909DIV Filing Date: TBDsupplemental fuels added into the exhaust pipe, so as to adjust the first hydrocarbon speciation profile to within a threshold range of the target hydrocarbon speciation profile.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 23; 
The prior art of record does not teach “combusting a primary fuel, with ambient air from a blower, in a burner of a burner-based exhaust generator so as to produce an exhaust gas stream without use of an internal combustion engine” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 31
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746